Title: To George Washington from Henry Knox, 25 October 1790
From: Knox, Henry
To: Washington, George



Sir.
War-department [New York] October 25th 1790.

Having been unavoidably longer detained at Boston, than I expected, I did not return to this place until the 22nd instant, and I shall this day set out for Philadelphia to make the necessary arrangements to remove my office and family to that city.
No events of sufficient importance have arisen in my department to warrant my troubling you with particular details at present—But as the expedition on the Western frontier is an object of real importance, I have the honor of transmitting you Governor St. Clair’s letter of the 19th of September, which is the latest information.
Brigadier General Harmar of the 2’nd of September writes that he ought to have 2500 or 3000 men in order successfully to encounter the force which may be opposed to him—He mentions in a former letter that the militia of Kentucky were in high spirits on the occasion.
The contractors have informed me that ample supplies of provisions had been furnished, and also of horses and other necessaries in the quartermasters line.
Mr McGillivray arrived safely at St Mary’s after a pleasant passage of fourteen days.
If any thing further should occur relative to the Western expedition, I shall have the honor to communicate it. I have the honor to be Sir, with the highest respect, Your most obedient humble Servt

H. Knox

